Citation Nr: 0529150	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  04-41 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased (compensable) initial 
evaluation for gastroesophageal reflux disease (GERD) 
disability.

2.  Entitlement to an increased (compensable) initial 
evaluation for hearing loss disability of the right and left 
ears.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the United States Navy 
from July 1966 to July 1972, and from August 1984 to October 
1996.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  

The Board notes that service connection for bilateral hearing 
loss had been awarded in a rating decision issued by the RO 
in March 2004; the RO assigned an initial evaluation of zero 
percent for that disability.  The Board also notes that 
service connection for gastroesophageal reflux disease (GERD) 
had been awarded in a rating decision issued by the RO in 
August 2004; the RO also assigned an initial evaluation of 
zero percent for that disability.

The Board further notes that the appellant requested a Board 
hearing in the VA Form 9 he submitted in October 2004.  He 
iterated that request in the VA Form 9 he submitted in March 
2005.  Thereafter, in August 2005, the appellant was notified 
that he had been scheduled for a Board hearing on September 
27, 2005.  The appellant subsequently asked that that hearing 
be rescheduled; the hearing was then scheduled for October 
11, 2005.  In a written statement dated on that day, the 
appellant stated that he had been unable to attend that 
hearing.


FINDING OF FACT

In October 2005, prior to the promulgation of a decision in 
the appeal, the Board received written notification from the 
appellant that he wanted to withdraw his appeal for his GERD 
and hearing loss claims.


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of his 
substantive appeal on the issues of entitlement to 
compensable initial evaluations for GERD and bilateral 
hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an 
appeal having been filed on an issue or issues in 
controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 
20.101.  An appeal consists of a timely filed notice of 
disagreement (NOD) in writing, and, after a Statement of the 
Case (SOC) has been furnished, a timely filed substantive 
appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 21.200.  Under 
38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204 (2004).  Withdrawal 
may be made by the appellant or by his authorized 
representative.  38 C.F.R. § 20.204 (2004).  

The appellant has withdrawn this appeal and, hence, there 
remains no allegation of error of fact or law as to this 
issue for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal of the issue 
of entitlement to an initial compensable evaluation for the 
GERD disability or the issue of entitlement to an initial 
compensable evaluation for the bilateral hearing loss 
disability.  The case is therefore dismissed.


ORDER

The appeal is dismissed.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


